DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 9-11, filed 12/1/2021 have been fully considered but they are not persuasive.
With regard to Claim 1, the applicant teaches and claims an IC package including a first die, a second die, and a channel that couples the first die to the second die, where the first die includes a transmitter, and test circuitry coupled between the transmitter and the channel, and where the test circuitry is to control charge and discharge of the channel. Applicant does not understand the cited references of record, taken individually or in combination, as disclosing at least these features of Applicant's claims. Applicant understands Hollis as disclosing an apparatus and method for signal transmission over a channel. In particular Hollis discloses a system 200 including a first IC 210, a second IC 220, and a channel 230 electrically interconnecting the first IC 210 and the second IC 220. The first IC 210 includes a transmitter 212. The transmitter 212 includes transistors TR1-TR4 for transmission of signals over the channel 230. The Examiner alleges that transistors TR1-TR4 read on Applicant's recited "test circuitry." Applicant strongly disagrees. Transistors TR1-TR4 are included in transmitter 212 of first IC 210 for transmission of signals over the channel 230. There is no disclosure whatsoever in Hollis that transistors TR1-TR4 are or are included in test circuitry. Additionally, Applicant does not understand Hollis as disclosing first IC 210 as including test circuitry, let alone test 
The examiner does not find the arguments presented by the applicant to be sufficient because while Hollis does not explicitly disclose the transistors (TR1-TR4) being implemented as “test circuitry”, he does disclose circuit components (i.e. a first and second switch) that are configured to control the charge and discharge of the channel (as noted in Claim 1 of Hollis). Furthermore, the applicant’s own specification (para. 00025) discloses “As used herein, the term "circuitry" may refer to, be part of, or include an Application Specific Integrated Circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and/or memory (shared, dedicated, or group) that execute one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.” and as the transistors of the transmitter, as taught by Hollis, are “...part of… an electronic circuit.. that provides the described functionality” therefore transistors TR1-TR4 are being considered as the test circuitry with respect to Claim 1 and because the transistors TR1-TR4 are located within, as they are circuit components of the transmitter, they are being considered by the examiner as being coupled between the transmitter and the channel. Furthermore, the claim limitation fails to disclose any form of testing being performed by the “test circuitry”. Paragraph 00073 of the applicant’s specification discloses “a functionality of the channel may be determined. The functionality of the channel may be determined based on the voltage versus time representation. For example, the channel may be expected to charge at a certain rate and/or discharge at a certain rate based on the test pattern being applied to the test circuitry.” However, the claims fail to disclose any testing functionality of the “test circuitry”. The examiner suggests incorporating such features into the claims to distinguish from the prior art on record. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis (US 8,253,442 B2), in view of Yuan (US 10,634,713 B2).
Regarding Claim 1, Hollis discloses an integrated circuit (IC) package (see figure 3), comprising: 
a first die [item 310/IC1, figure 3]; 
a second die [item 320/IC2, figure 3]; and 
a channel [item 330, figure 3] that couples the first die [item 310/IC1, figure 3] to the second die [item 320/IC2, figure 3], wherein the first die [item 310/IC1, figure 3] includes: 
a transmitter [the current source of item 312, figure 3]; 
test circuitry [items TR1-TR4, figure 2A – the transmitter 312 is equivalent to that of transmitter 212 according to Hollis] coupled between the transmitter [the current source of item 312, figure 3] and the channel [item 330, figure 3], wherein the test circuitry [items TR1-TR4, figure 2A – the transmitter 312 is equivalent to that of transmitter 212 according to Hollis] (based on a control signal CS1 or CS2 – current is provided/removed and therefore is considered to control the charge/discharge of the channel – see claim 1) of the channel [item 330, figure 3]; and 
a receiver [item 314, figure 3] coupled to the channel [item 330, figure 3].
Hollis fails to teach wherein the receiver of the first die determining a voltage of the channel during charge and discharge of the channel; and output an indication of the voltage.  
However, Yuan discloses the testing of semiconductor die by charging a die to a specified level (col. 2, lines 57-59) and a circuitry for monitoring of the voltage levels to detect charge/discharge of the die and outputting an indication of the determined voltage (col. 2, line 54 – col. 3, line 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the integrated circuit package as taught by Hollis, specifically the receiver to include the voltage monitoring circuitry that can output an indication of a determined voltage as taught by Yuan for the advantageous purpose of providing the integrated circuit package with the ability to test the connection between the two die for accurately determining the existence of leaking current in the integrated circuit package as taught by Yuan (col. 1, lines 9-13).
Regarding Claim 2, Hollis in view of Yuan disclose the IC package of claim 1, wherein the test circuitry [items TR1-TR4, figure 2a – the transmitter 312 is equivalent to that of transmitter 212 according to Hollis] includes switching circuitry [item TR1-TR4, figure 3] to couple the channel [item 230/330, figure 2a/3] to a voltage rail (“control signals CS1 and CS2 … may simply be selected from one or more power supply rails available on the integrated circuit” – col. 5, see figure 3) to charge the channel [item 230/330, figure 2a/3] when the switching circuitry [item TR1-TR4, figure 2a] is in a first switch state and to a ground of the IC package (see figure 3) to discharge the channel [item 230/330, figure 2a/3] when the switching circuitry [item TR1-TR4, figure 2a] is in a second switch state (col. 5, lines 38-45).  
Regarding Claim 3, Hollis in view of Yuan disclose the IC package of claim 2, wherein the test circuitry [items TR1-TR4, figure 2A – the transmitter 312 is equivalent to that of transmitter 212 according to Hollis] further includes current control circuitry (col. 2, lines 49-52 – Hollis) coupled between the switching circuitry [items TR1-TR4, figure 2A - Hollis] and the ground [item GND, figure 2a - Hollis], wherein the current control circuitry (col. 2, lines 49-52 – Hollis) is to control a rate of current flow from the channel [item 230/330, figure 2a/3 - Hollis] to the ground [item GND, figure 2a - Hollis] when the switching circuitry [items TR1-TR4, figure 2A - Hollis] is in the second switch state.  
Regarding Claim 4, Hollis in view of Yuan disclose the IC package of claim 2, wherein the switching circuitry includes: a first transistor [item TR3, figure 2A– Hollis] coupled between the voltage rail (“power supply rails available on the integrated circuit” are being considered relative to Vdd in Figure 2a– Hollis) and the channel [item 230/330, figure 2/3– Hollis], the first transistor [item TR3, figure 2a– Hollis] to couple the channel [item 230/330, figure 2/3– Hollis] to the voltage rail (“power supply rails available on the integrated circuit” are being considered relative to Vdd in Figure 2a– Hollis) when the switching circuitry is in the first switch state (col. 5, lines 11-22– Hollis) and decouple the channel [item 230/330, figure 2/3– Hollis] from the voltage rail (“power supply rails available on the integrated circuit” are being considered relative to Vdd in Figure 2a– Hollis) when the switching circuitry is in the second switch state 
Regarding Claim 5, Hollis in view of Yuan disclose the IC package of claim 2, wherein the transmitter the current source of item 312, figure 3 – Hollis] is to output a test pattern that causes the switching circuitry to transition between the first switch state and the second switch state (col. 5, lines 7-45 – Hollis).  
Claims 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis (US 8,253,442 B2), in view of AAPA (Applicant’s Admitted Prior Art), in view of Yuan (US 10,634,713 B2).
Regarding Claim 9, Hollis in view of Yuan discloses IC package of claim 1.
Hollis in view of Yuan fail to disclose wherein the channel comprises an internal input/output channel.  
However, AAPA does wherein the channel comprises an internal input/output channel (AAPA – paragraph 0003 – discloses that die-to-die connection channels through the IC packages may be referred to as internal input/outputs or internal input/output (I/O) channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that in view the applicants disclose to consider the channel of the die-to-die connection as taught by Hollis as an internal input/output channel.
Regarding Claim 10, Hollis discloses a computer device (col. 8, lines 16-26), comprising: 
IC package (see figure 3), comprising: 
a first die [item 310/IC1, figure 3]; 
a second die [item 320/IC2, figure 3]; and 
a channel [item 330, figure 3] that couples the first die [item 310/IC1, figure 3] to the second die [item 320/IC2, figure 3], wherein the first die [item 310/IC1, figure 3] includes: 
a transmitter [the current source of item 312, figure 3]; 
test circuitry [items TR1-TR4, figure 2A – the transmitter 312 is equivalent to that of transmitter 212 according to Hollis] coupled between the transmitter [the current source of item 312, figure 3] and the channel [item 330, figure 3], wherein the test circuitry [items TR1-TR4, figure 2A – the transmitter 312 is equivalent to that of transmitter 212 according to Hollis] is to control charge and discharge (based on a control signal CS1 or CS2 – current is provided/removed and therefore is considered to control the charge/discharge of the channel – see claim 1) of the channel [item 330, figure 3]; and 
a receiver [item 314, figure 3] coupled to the channel [item 330, figure 3].
Hollis fails to teach a printed circuit board (PCB); an integrated circuit (IC) package coupled to the PCB. 
However, the background applicant’s specification discloses that it is known within the art that an integrated circuits (IC) are coupled to printed circuit boards (PCB), therefore this limitation is considered obvious to one of ordinary skill in the art as being taught.
Hollis also fails to teach wherein the receiver of the first die determining a voltage of the channel during charge and discharge of the channel; and output an indication of the voltage.  
However, Yuan discloses the testing of semiconductor die by charging a die to a specified level (col. 2, lines 57-59) and a circuitry for monitoring of the voltage levels to detect charge/discharge of the die and outputting an indication of the determined voltage (col. 2, line 54 – col. 3, line 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the integrated circuit package as taught by Hollis, specifically the receiver to include the voltage monitoring circuitry that can output an indication of a determined voltage as taught by Yuan for the advantageous purpose of providing the integrated circuit package with the ability to test the connection between the two die for accurately determining the existence of leaking current in the integrated circuit package as taught by Yuan (col. 1, lines 9-13).
Regarding Claim 11, Hollis in view of the AAPA in view of Yuan discloses the computer device of claim 10, wherein the test circuitry [items TR1-TR4, figure 2A – the transmitter 312 is equivalent to that of transmitter 212 according to Hollis] includes switching circuitry [item TR1-TR4, figure 3] to couple the channel [item 230/330, figure 2/3 – Hollis] to a voltage rail (“control signals CS1 and CS2 … may simply be selected from one or more power supply rails available on the integrated circuit” – col. 5, lines 41-42 – Hollis) of the IC package (see figure 3– Hollis) to see figure 3– Hollis) to discharge the channel [item 230/330, figure 2/3– Hollis] when the switching circuitry [item TR1-TR4, figure 2a– Hollis] is in a second switch state (col. 5, lines 23-32; 38-45– Hollis).  
Regarding Claim 12, Hollis in view of the AAPA in view of Yuan discloses the computer device of claim 11, wherein the test circuitry [items TR1-TR4, figure 2A – the transmitter 312 is equivalent to that of transmitter 212 according to Hollis] further includes current control circuitry (col. 2, lines 49-52 – Hollis) coupled between the switching circuitry [items TR1-TR4, figure 2A – the transmitter 312 is equivalent to that of transmitter 212 according to Hollis] and the ground [item GND, figure 2a - Hollis], wherein the current control circuitry (col. 2, lines 49-52 – Hollis) is to control a rate of current flow from the channel [item 230/330, figure 2a/3 - Hollis] to the ground [item GND, figure 2a - Hollis] when the switching circuitry is in the second switch state.  
Regarding Claim 13, Hollis in view of the AAPA in view of Yuan discloses the computer device of claim 11, wherein the switching circuitry includes: a first transistor [item TR3, figure 2A– Hollis] coupled between the voltage rail (“power supply rails available on the integrated circuit” are being considered relative to Vdd in Figure 2a– Hollis) and the channel [item 230/330, figure 2/3– Hollis], the first transistor [item TR3, figure 2a– Hollis] to couple the channel [item 230/330, figure 2/3– Hollis] to the voltage rail (“power supply rails available on the integrated circuit” are being considered relative to Vdd in Figure 2a– Hollis) when the switching circuitry is in the first switch state (col. 5, lines 11-22– Hollis) and decouple the are being considered relative to Vdd in Figure 2a– Hollis) when the switching circuitry is in the second switch state (col. 5, lines 23-32– Hollis); and a second transistor [item TR4, figure 2a– Hollis] coupled between the ground [item GND, figure 2a– Hollis] and the channel [item 230/330, figure 2a/3– Hollis], the second transistor [item TR4, figure 2a– Hollis] to couple the channel [item 230/330, figure 2a/3– Hollis] to the ground [item GND, figure 2a– Hollis] when the switching circuitry is in the second switch state (col. 5, lines 23-32– Hollis) and decouple the channel [item 230/330, figure 2a/3– Hollis] from the ground [item GND, figure 2a– Hollis] when the switching circuitry is in the first switch state (col. 5, lines 11-22– Hollis).  
Regarding Claim 14, Hollis in view of the AAPA in view of Yuan discloses the computer device of claim 11, wherein the transmitter [the current source of item 312, figure 3 – Hollis] is to output a test pattern that causes the switching circuitry to transition between the first switch state and the second switch state (col. 5, lines 7-45 – Hollis).  
Regarding Claim 16, Hollis in view of the AAPA in view of Yuan discloses the computer device of claim 10, wherein the channel comprises an internal input/output channel (AAPA – paragraph 0003 – discloses that die-to-die connection channels through the IC packages may be referred to as internal input/outputs or internal input/output (I/O) channels – therefore the channel of the die-to-die connection as taught by Hollis is considered an internal input/output channel.)
Allowable Subject Matter
Claims 6-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 6/15, the references cited on PTO-892 form, alone or in combination form, fail to disclose the IC package of claims 2/11, wherein the test circuitry further includes bypass circuitry, wherein the bypass circuitry is to couple the transmitter to the channel and decouple the switching circuitry from the transmitter and the channel when the bypass circuitry is in a first state, and wherein the bypass circuitry is to couple the switching circuitry between the transmitter and the channel when the bypass circuitry is in a second state (highlighted for emphasis as the references cited fail to disclose a bypass circuit, and therefore further fail to disclose the function of the bypass circuit with respect to channel of the integrated package).
Claim 7 depends upon that of Claim 6, and requires all of the limitations of Claim 6, and therefore Claim 7 is considered as objected to as being dependent upon a rejected base claim.
Regarding Claim 8, the references cited on PTO-892 form, alone or in combination form, fail to disclose the IC package of claim 1, wherein the receiver is coupled to a voltage reference that is to step through a series of voltages, wherein the receiver determines the voltage of the channel based on a comparison between the voltage of the channel and the voltage reference, and wherein the indication of the voltage is based on a result of the comparison (highlighted for emphasis because while Hollis does disclose the receiver being coupled to a reference voltage, Hollis and the references cited fail to disclose the receiver determining the voltage of the channel based on a comparison).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the present disclosure with respect to integrated circuit packages with integrated test circuitry for testing of a channel between dies.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858